Citation Nr: 0934060	
Decision Date: 09/11/09    Archive Date: 09/17/09	

DOCKET NO.  06-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, variously classified.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Oakland, California, that denied entitlement to the benefits 
sought.

For reasons which will be set forth below, the case is 
REMANDED to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the Veteran should further 
action be required.


REMAND

A review of the evidence of record reveals that in November 
2008, a determination was made that treatment records from 
the U. S. Army pertaining to mental health evaluation and 
treatment reports of the VA Medical Center in Martinez, 
California, from 1972 to 1974 were not available for review.  
However, at the time of a May 1996 visit to the Oakland 
Mental Health Clinic, a recorded history of the Veteran's 
reported treatment included a notation that he had been 
hospitalized at the facility in Martinez for 23 days in 1976.  
It was noted that he had seen a psychiatrist and had been 
medicated with Librium until 1976 when it was changed to 
Valium.  It was also reported that the Veteran had been seen 
at the Mental Health Clinic in Berkley, California, and was 
started on an antidepressant for three months.  The Board is 
aware that records generated by VA facilities that may have 
an impact on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of the claim, regardless of whether the records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  VA is required to make every effort to obtain these 
records.

In light of the Veteran's statements and statements from his 
ex-wife and mother, his current diagnosis of a psychiatric 
disorder, and the possibility that he was seen for treatment 
and evaluation for psychiatric purposes shortly after service 
discharge, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of any current psychiatric disorder.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2008).

Accordingly, the case is REMANDED for the following:

1.  VA should obtain copies of reported 
hospitalization of the Veteran at the VA 
Medical facility in Martinez in 1976 and 
at the VA Mental Health Clinic in 
Berkley, California, in 1976 and 1977.  
All clinical documentation obtained 
should be associated with the claims 
folder.  If any records are not 
available, this should be so indicated in 
writing.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of any current psychiatric 
disorder.  The claims folder must be made 
available to the examining physician so 
that the pertinent clinical records can 
be reviewed in detail and the physician 
should state that he or she has reviewed 
these records in the examination report.  
After the examination and a careful 
review of the record, the examiner should 
express an opinion as to whether it is at 
least as likely as not (more than a 50 
percent probability) that any acquired 
psychiatric disability currently found is 
related to the Veteran's active service. 

3.  Then, the RO should readjudicate the 
claim for service connection for a 
chronic acquired psychiatric disorder.  
If the claim remains denied, the Veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is advised of the importance of 
appearing for a scheduled examination because failure to do 
so without good cause could lead to denial of his claim.  
38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



